Exhibit 10.1
AGREEMENT OF TERMINATION
by and between
BIOTIE THERAPIES CORP.
and
SOMAXON PHARMACEUTICALS, INC.
12 March 2009

 



--------------------------------------------------------------------------------



 



2(6)
AGREEMENT OF TERMINATION

      THIS AGREEMENT OF TERMINATION (hereinafter the “Agreement of Termination”)
is entered into on this the 12th day of March 2009, by and between     1.  
Biotie Therapies Corp., a corporation incorporated and existing under the laws
of Finland, having its registered domicile in Turku, Finland and with business
identity code 1475830-6 (“BTT”);         and     2.   Somaxon Pharmaceuticals,
Inc., a corporation incorporated and existing under the laws of the state of
Delaware, in the United States of America and having its principal place of
business in San Diego, California (“Somaxon”).         Each also referred to as
“Party” or together as “Parties”.

RECITALS

  A.   On 12 November 2004 the Parties entered into a license agreement
regarding the clinical development, obtaining of a regulatory marketing approval
and commercialising of the IPR in the Territory. On November 2, 2006, the
Parties entered into a letter agreement amending certain provisions in such
license agreement. The license agreement and letter agreement shall collectively
hereinafter be referred to as the “License Agreement”.     B.   With this
Agreement of Termination the Parties desire to terminate the License Agreement
and agree on certain related arrangements thereto, such as the return of all
materials delivered to the other Party during the course of the Agreement term,
on the terms and conditions set forth herein. The intent of the Parties is,
thus, to put BTT in a position to freely license and/ or transfer any and all
rights granted to Somaxon under the License Agreement.         NOW THEREFORE,
the Parties hereby agree as follows:

1. DEFINITIONS

      As used in this Agreement of Termination, unless expressly otherwise
stated or evident in the context, all captioned terms shall have the meanings
defined in the License Agreement.

2. TRANSFER AND TERMINATION

      Somaxon hereby returns to BTT all licensed rights acquired by Somaxon
under the License Agreement (the “Transfer”).

 



--------------------------------------------------------------------------------



 



3(6)

      The Parties hereby jointly agree to terminate the License Agreement with
immediate effect. The Parties acknowledge that such termination shall include
the sublicense rights and the Tri-Party Agreements related to such sublicense
rights as set forth in Section 2.3 of the License Agreement. After the
termination, the Parties do not have any obligations or claims towards each
other based on the License Agreement other than:

  (a)   BTT to pay the sums as specified in Section 3 below;     (b)   Somaxon
to return all Know-How and other data, information, related materials (including
but not limited to expert reports) relating to the Product provided by BTT to
Somaxon in connection with the License Agreement or otherwise, including, but
not limited to, all material related to the Phase III Clinical Trial involving
the alcoholism study conducted by BTT (the “BTT Data”). Somaxon shall return the
BTT Data to BTT as reasonably practicable after the date of this Agreement of
Termination;     (c)   BTT to return all data, information, related materials
(including but not limited to expert reports) and any correspondence with the
FDA) relating to the Product as well as any NDAs and/ or INDs provided by
Somaxon to BTT in connection with the License Agreement (collectively, the
“Somaxon Data”). BTT shall return the Somaxon Data to Somaxon as reasonably
practicable after the date of this Agreement of Termination;     (d)   Somaxon
to execute and deliver such documents related to the return transfer of the
Trade Marks back to BTT, if any, and do such other things as may be reasonably
requested by BTT, to confirm any and all rights to the Trade Marks to BTT and to
facilitate the recording of the transfer of the Trade Marks in the Territory
without any claim for remuneration; and     (e)   The confidentiality provision
contained in Section 15 of the License Agreement to remain valid.

      Further, Somaxon shall refrain from any and all further research and
development relating to or based on the IPR.         In addition, each of the
Parties acknowledges that the indemnification obligations contained in
Section 14 of the License Agreement shall survive the termination of the License
Agreement. Each of BTT and Somaxon hereby agrees not to assert any claim that
the other party has violated any terms of the License Agreement prior to the
effective date of this Agreement of Termination, except to the extent that any
such claim is necessary to limit an indemnification claim made by such other
party pursuant to the terms of Section 14. After the effective date of this
Agreement and Termination, BTT

 



--------------------------------------------------------------------------------



 



4(6)

      shall have the full responsibility for any pre-clinical and clinical
trials conducted by it or any of third party as well as for the Product
marketing, distribution, manufacturing, sale or any other similar matters and
shall bear any and all liability resulting thereof. For the avoidance of doubt,
Somaxon shall continue to have the indemnity obligations set forth in Section 14
of the License agreement and thereby bear any and all liability relating to any
pre-clinical and clinical trials conducted by Somaxon based on the IPR during
the term of the License Agreement specifically pursuant to the terms and
conditions set forth in Section 14 of the License Agreement.

3. ECONOMIC TERMS

      As a consideration of the Transfer, BTT shall within five (5) business
days after the signing of this Agreement of Termination pay to Somaxon a fixed
sum of USD one (1) million (the “Termination Fee”). This Agreement of
Termination shall only be effective upon receipt of the Termination Fee by
Somaxon.         The payments shall be made to Somaxon’s bank account as
follows:         Account number: 3300399198         Routing number: 121140399  
      Swift Code (Intl): SVBKUS6S

4. PUBLICITY

      The Parties acknowledge and agree that the execution and main contents of
this Agreement of Termination shall be disclosed by a release to the market upon
the execution by the Parties. The contents of such release shall be agreed upon
by the Parties beforehand.

5. MISCELLANEOUS
5.1 Compliance with Laws

      Each Party shall comply with all laws, rules, regulations and policies
applicable to the conduct of its duties and obligations under this Agreement of
Termination.

5.2 Severability

      In case one (1) or more of the provisions contained in this Agreement of
Termination should, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement of Termination, but this Agreement of

 



--------------------------------------------------------------------------------



 



5(6)

      Termination shall be construed by limiting such invalid, illegal or
unenforceable provision or, so that the invalid, illegal or unenforceable
provision is substituted by a valid, legal and enforceable provision which as
nearly as possible gives effect to the Parties’ intention expressed in this
Agreement of Termination.

5.3 Entire Agreement

      This Agreement of Termination constitutes the entire agreement between the
Parties regarding the subject matter hereof and supersedes all written or oral
prior agreements or understandings. The Parties agree and acknowledge that the
Parties do not have any obligations or claims towards each other based on the
License Agreement other than those set forth in Sections 2, 3 and 4 above.

5.4 Governing Law

      This Agreement of Termination is acknowledged to have been made, and shall
be construed, governed, interpreted and applied in accordance with the laws of
England without reference to its provisions relating to choice of laws.

5.5 Dispute Resolution

      In the event of any controversy, claim or dispute arising out of or
relating to any provisions of this Agreement of Termination, the Parties shall
try to settle those conflicts amicably between themselves within thirty
(30) days as of either Party’s written request for amicable settlement
negotiations. Should the Parties fail to settle, the matter in dispute shall be
finally and exclusively settled by binding arbitration in accordance with Rules
of the International Chamber of Commerce. The arbitration shall be held in the
English language in London, England. In any such arbitration, Somaxon shall
select one (1) arbitrator and BTT shall select one (1) arbitrator, who, in each
case, shall be an experienced lawyer or judge (or retired lawyer or judge) and
fluent in English. The arbitrators selected by the Parties shall select a third
arbitrator to act as Chairman. Judgement upon the award may be entered in any
Court having jurisdiction.

5.6 Third Parties

      The Parties do not intend that any terms of this Agreement of Termination
shall be enforceable by any person who is not a party to this Agreement of
Termination, except as such Agreement of Termination shall effect the
termination of the Tri-Party Agreements entered into in connection with the
License Agreement.

5.7 Counterparts of this Agreement of Termination

      This Agreement of Termination has been executed in two (2) identical
counterparts, one (1) for BTT and one (1) for Somaxon.

 



--------------------------------------------------------------------------------



 



6(6)

    IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement of
Termination in San Diego, California and Turku, Finland as of the day and year
first above written.

     
Biotie Therapies Corp.
  Somaxon Pharmaceuticals, Inc.
 
   
/s/ Timo Veromaa
  /s/ Richard W. Pascoe
Name: Timo Veromaa
  Name: Richard W. Pascoe
Title: President and CEO
  Title: President and CEO

 